Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Coury on 17 February 2022.
The application has been amended as follows: 
In the Claims: The following changes are marked relative to the claims filed 19 October 2021, as amended by the Examiner’s Amendment included in the Notice of Allowance dated 04 November 2021.
Claims 2-5, 7-15, and 18-20 are unchanged and claims 6 and 17 were previously canceled.
1.	(Currently Amended) A rotor blade for a gas turbine engine, comprising:
an inner ply layer group that at least partially defines a base of a root region, wherein the base is a bottommost surface of the root region;
a platform that comprises at least two platform sections, which, in combination, define the platform and surround[[s]] the inner ply layer group; and
a platform over-wrap around the platform, the platform over-wrap at least partially defines the base and is formed as a continuous band that [[winds]] wraps around the at 
16.	(Currently Amended) A method of manufacturing a rotor blade of a gas turbine engine, comprising:
	assembling a platform around an inner ply layer group, the platform and the inner ply layer group at least partially forming a base of a root region, wherein the base is a bottommost surface of the root region;
wrapping the platform with a platform over-wrap, the platform comprises at least two platform sections which, in combination, define the platform and surround the inner ply layer group, the platform over-wrap at least partially forming the base; and
forming the platform over-wrap as a continuous band that [[winds]] wraps around the at least two platform sections
Reasons for Allowance
The reasons for allowance are summarized in the attached PTO-413.
Examiner’s Note
Please note that an Issue Fee has already been paid for this Application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745